Title: Editorial Note: Notes on Commerce of the Northern States
From: 
To: 


    Notes on Commerce of the Northern StatesEditorial Note
    Among Jefferson’s well-ordered archives at Monticello was one category labeled “Rough draughts, notes &c. while Member of Congress and Minister Plenipo. at Paris” (Vol. 1: xiii). The present series of documents must have been systematically arranged in that or a similar group, along with others pertaining to the same subject (see Neil Jamieson to TJ, 12 and 14 July 1784; Ralph Izard to TJ, 10 June 1785 and enclosures; TJ to House of Representatives, 16 Dec. 1793 and notes on miscellaneous data there). In addition, there now remain among his papers other memoranda and notes pertaining to commerce that Jefferson may have assembled or utilized in 1784: (1) “Reports on the Virginia trade, &c.”; (2) “Amount of Freight of all the Produce from the 13 Provinces, now United States, to G. Britain and Ireland, from Jan. 1770 to Jan. 1771,” along with amounts or estimates of freight to the southern ports of Europe and Africa for the same period; (3) “An Account of the Number of Vessells and their Tonnage Inwards and Outwards from the Port of Newhaven from Michaelmass 1764 to the 8th of September 1767”; (4) “Amount of American Exports Anno 1774”; and (5) a tabulated “abstract of the Exports from the port of Quebec between the years 1764 and 1767, inclusive” (only the last is in TJ’s hand; DLC: TJ Papers, 1: 29, 56, 62–4, 92, 136). But Jefferson’s classification of documents was destroyed in the course of time and today the present group of documents, together with those just cited, may be found scattered through his papers under established or assumed dates from 1764 to 1809. Possibly there were other notes and memoranda belonging with the present category that cannot now be found. But enough remain to make it abundantly clear for the first time how assiduous and how characteristically systematic Jefferson was in preparing himself for the task of negotiating treaties of commerce.
Jefferson saw Robert Morris and must have consulted other leading  merchants in Philadelphia during his fortnight’s stay there, but it was evidently not until he arrived at New York and found young Hogendorp had already framed a series of queries dealing in part with commerce that he settled upon a more systematic method of obtaining information (see Hogendorp to TJ, 30 May 1784). Jefferson immediately adopted Hogendorp’s queries, enlarged their number, and rearranged their order. He had utilized Hogendorp’s form in consulting such an experienced New York merchant as Francis Lewis, but before leaving that place he had perfected his own list—though three of the questions that he momentarily retained from Hogendorp’s list were subsequently discarded (see Document ii, parts 1 and 2, and Document i, note 1).
Jefferson’s use of the questionnaire method of eliciting information apparently varied with circumstances. At times he seems to have jotted down the answers during or soon after consultation with principal merchants and public figures (see Documents ii, part 2, iv, and VI). Again, the carefully drawn statement for Connecticut, supplied by someone who has not been identified but who was exceptionally well-informed, was probably written by the informant over a period of time and then copied by Humphreys, perhaps after the latter had arrived in Europe. And the data from Massachusetts were doubtless set down by Jefferson in discussion with Nathaniel Tracy during the pleasant voyage of the Ceres (see TJ to Gerry, 2 July 1784).
In Boston on 30 June the Senate designated Caleb Strong and John Lowell, with such others as the House might add, as “a committee to confer with the Hon. Mr. Jefferson, one of the Commissioners of the United States, for settling treaties of commerce, and give him such information relative to the territory and trade of this State, as he may wish to have, and may be useful to this, and the United States,” to which the House concurred and added three members. But the next day when the Senate “enjoined the committee … to proceed” and requested the House to lay a similar injunction, the latter declined on the ground that business of such importance was coming before the House as would prevent their doing so (Journal of the House of Representatives, May 1784, p. 77, 103, 106).
Except in one instance (Document ii, part 2), the numbers of the queries as stated by Jefferson in Document I are keyed by corresponding numbers to the replies. That exception was evidently due to the fact that Jefferson had not yet compiled his own elaborated form of Hogendorp’s queries, and in using Document ii, part 2, the reader, therefore, will need to refer back to the sequence of categories and numbers in Hogendorp’s letter of 30 May 1784.
